DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
A replacement drawing sheet were received on 8/9/2022.  These drawings are acceptable.
Response to Amendment
Improper markings are noted in claims 4 and 5 of the amendment, i.e. omitted underlining of “means”.  As the intent is clear, for the purposes of compact prosecution the amendment is entered.  Applicant is reminded to ensure proper markings in any subsequent amendments.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. On page 7 of the Remarks, Applicant argues that the claims have been amended “to provide the acts and operation of the object detection module and the object tracking module as described” in the original disclosure.  However, the amendment is not effective to overcome the rejections under 35 U.S.C. 112.  The amendment changes “module” to “means”, such that 35 U.S.C 112(f) remains invoked, in addition to introducing new claims 21-26 having “means for” limitations, likewise clearly invoking 35 U.S.C. 112(f).  As such, these “means”, being elements of a “system” must be supported in the specification by the corresponding structure for each.   In the argument Applicant references “acts” of the modules, however the claims at issue are not directed to a method with “step for” limitations, but rather the claims are directed to a “system”, and the structure itself of the various “modules” (or “means”) of these systems must be described in the specification beyond the functions they perform.     
Applicant’s arguments concerning the prior art of Gazit are persuasive with reference to claim 8, however the radar system of claim 1 is not limited by how the “control policy” is determined, as this is not a claimed function of the radar system.  Therefore, the argument is unpersuasive concerning claim 1 and those dependent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an object detection means to receive the radar data and based on the radar data detect objects…” in claim 1, “an object tracking means to track the detected objects over time” in claim 6, “means for performing a training process using a reward criteria to generate a control policy”, “means for generating a radar scan”, “means for receiving an output from an object detection module in the radar system”, “means for providing the output from the object detection module to a decision network in the radar system”, “means for applying the control policy to determine a control action based on the output of the object detection module”, and “means for controlling a beam steering antenna to perform the control action” in claim 21, and “means for determining whether a change in antenna control is needed” in claim 24 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 1-7 and 21-26 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 These “means” as best can be determined correspond to portions and/or combinations of “modules” 316 and 320,  “decision network” 318, and “object list and occupancy map” 322, each of which are illustrated merely as boxes within a “module” (304).  The specification is not found to identify any particular structure(s) to assign to any of these elements. The scope of what is encompassed by the “modules”, “decision network”, and “object list and occupancy map” is therefore infinite. The most relevant portions of the specification indicate that the “object detection module” “implements a Convolutional Neural Network (CNN)” ([0031]) and the “object tracking module”  tracks objects “with the use of a Kalman filter” ([0029]).  This specification teaching does not indicate that the modules themselves are in fact a CNN and Kalman filter, however, even if taken to be the modules themselves, these appear to be referencing algorithms and do not impose any structural limitation. An algorithm itself is not a structural component of a machine, manufacture, or composition of matter.  Similarly, the specification discloses merely that “decision network” 314 (i.e. “means for applying the control policy…”) “provides control instructions to the antenna controller” ([0030]) and identifies it as “a Q-learning network that receives output data from the object detection module in the radar module 502 and determines an action for the beam steering antenna in the radar module 502 to perform.” ([0038]). The scope of the actual structure encompassed by this “network” is indefinite.  No tangible structure comprising the “network” is identified in the specification and none is apparent, rather the “decision network” itself appears to refer to an algorithm for making a decision and not a component that would comprise an apparatus as is claimed.
Finally, the “object detection means” of claim 1 is claimed to comprise “an object list and occupancy map”.  As above, there is no corresponding structure disclosed for this element, rather it is referenced merely as a box within “module” 304.  The “object list and occupancy map” appears to refer to data itself rather than actual structure of a radar system.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-7, 10, 22, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, independent claim 1 includes a “decision network” as an element of the claimed apparatus.  The specification refers to the “decision network” as “a Q-learning network that receives output data from the object detection module in the radar module 502 and determines an action for the beam steering antenna in the radar module 502 to perform.” ([0038]). The scope of the actual structure encompassed by this “network” is indefinite.  No tangible structure comprising the “network” is identified in the specification and none is apparent, rather the “decision network” itself appears to refer to an algorithm for making a decision and not a component that would comprise an apparatus as is claimed.
Additionally concerning the “decision network” of claim 1, the claim reads: “a decision network (314) to provide control instructions to the antenna controller ( a radar control signal for a control action for the antenna controller to perform based on the detected objects and a control policy;”.  It is apparent that there is an error in the amended language rendering the claim indefinite. The erroneous parenthesis is noted, however the remaining language is unclear.  What does it mean “to provide control instructions to the antenna controller a radar control signal for a control action…”? What is the relationship between the “control instructions” and “radar control signal”?  Claims 2-7 depend on claim 1 and are likewise indefinite.
Claim 10 recites the limitation "the object detection means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 requires “means for generating a radar scan further comprises generating a radar signal with a set of adjustable scan parameters”.  As a first matter, it is presumed “said” or “the” is intended to precede “means”.  However, because such “means” refers to a component of a “system”, i.e. an apparatus, it is unclear what is meant for a “means” to “further comprise” a step of generating (i.e. a method step), as these are different statutory classes of invention.  Is it intended that the means for receiving comprises a means for generating?
Claim 23 requires “means for receiving an output from the object detection module further comprises receiving object data for a detected target”.  As a first matter, it is presumed “said” or “the” is intended to precede “means”.  However, because such “means” refers to a component of a “system”, i.e. an apparatus, it is unclear what is meant for a “means” to “further comprise” a step of receiving (i.e. a method step), as these are different statutory classes of invention.  Is it intended that the means for receiving an output comprises a means for receiving object data?

Claim 26 requires “the means for performing a training process further comprises applying a weighting function”.  However, because such “means” refers to a component of a “system”, i.e. an apparatus, it is unclear what is meant for a “means” to “further comprise” a step of applying a weighting function (i.e. a method step), as these are different statutory classes of invention.  Is it intended that the means for performing a training process comprises a means for applying a weighting function?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As shown above, the following means invoke 35 U.S.C. 112(f) but the disclosure not does not provide adequate structure for performing the function: “an object detection means to receive the radar data and based on the radar data detect objects…” in claim 1, “an object tracking means to track the detected objects over time” in claim 6, “means for performing a training process using a reward criteria to generate a control policy”, “means for generating a radar scan”, “means for receiving an output from an object detection module in the radar system”, “means for providing the output from the object detection module to a decision network in the radar system”, “means for applying the control policy to determine a control action based on the output of the object detection module”, and “means for controlling a beam steering antenna to perform the control action” in claim 21, and “means for determining whether a change in antenna control is needed” in claim 24. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description.  A mere restatement of the function in the specification without more description of the means that accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazit et al. (2016/0003938).
	Regarding claims 1 and 7, Gazit discloses a radar system (Fig. 2) in an autonomous vehicle ([0021]), comprising: a radar module (103), comprising: at least one beam steering antenna (308/310; [0055]); and an antenna controller (229); and a perception module, comprising; an object detection means (227, note: erroneously illustrated 221 in Fig. 2) to receive radar data from a radar scan and detect objects in a path and surrounding environment of the autonomous vehicle, the object detection means including an object list and occupancy map for storing object locations and movement over time ([0051]); and a decision network (228) to provide control instructions for a control action (e.g. steering angle adjustment) for the antenna controller to perform based on the detected objects and a control policy. See especially [0032], [0055], [0065], [0067].  Note the concluding “wherein” statement: “wherein the control policy is determined during a training stage using a reward criteria” provides no limitation on the claimed “radar system” itself, as the referenced training is not a claimed function of any part of the radar system.
Regarding claim 4, Gazit discloses a transceiver (220/222) to transmit radar data to the object detection means (note Fig. 3).
Further concerning claim 6, Gazit additionally discloses an object tracking means (see additionally [0033]-[0035]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claim 1 above, and further in view of Casse et al. (2016/0011307).
Gazit does not provide details of the antenna elements employed in the beam steering antenna and therefore does not specify that they comprise a meta-structure antenna. Casse discloses an automotive radar including a meta-structure antenna for beam steering ([0014]).  In view of Casse, it would have been obvious to one of ordinary skill in the art to employ a meta-structure antenna as the beam steering antenna of Gazit for conventional advantages of such antennas (e.g. lightweight, low power, Gazit [0007]) with predictable results. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claim 1 above, and further in view of Margomenos et al. (2009/0251362).
Gazit discloses steering angle control for the beam steering antenna (e.g. via phase adjustment, [0055]) but is not found to discuss specific implementation of such adjustment, including the claimed radio frequency integrated circuit. However, such is a conventional approach to circuitry for implementing the control of a beam steering antenna, demonstrated for example in an automotive radar by Margomenos ([0029], Fig. 3).  It would have been obvious to one of ordinary skill in the art to provide the steering angle control of Gazit by means of a radio frequency integrated circuit for conventional advantages such as small size and light weight with predictable results.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claim 1 above, and further in view of Melvin et al. (2018/0082137).
Gazit is not found to detail the object detection and does not specify that the object detection module implements a convolutional neural network. Melvin discloses an automotive radar and the use of a convolutional neural network for object detection (Abstract).  It would have been obvious to one of ordinary skill in the art to implement the object detection of Gazit using a convolutional neural network in view of the disclosure of Melvin for the conventional advantage of improving detection through learning. 
Allowable Subject Matter
Claims 8-9 and 11-13 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri, 8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646